DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.       Claims 1-14 are pending. 

Drawings
3.    The drawings submitted by the applicant dated 10/28/2020 have been accepted by the examiner.

Information Disclosure Statement
4.      Applicants’ information disclosure statement filed 1/15/2021 has been considered. Initialed copy of 1449 is enclosed.

Claim Rejections - 35 USC § 101
5.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.      Claims 1-3 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more for the reasons discussed below.
Analysis
Claim 1 is rejected under 35 U.S.C. 101 because:
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Claim 1 recites Bacteroides fragilis without significantly more. 
      Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recite Bacteroides fragilis.  Because Bacteroides fragilis is a product of nature. Thus, the claim is to composition of matter, which is one of the statutory categories of invention (Step 1: YES).
     Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim recites Bacteroides fragilis GDMCC No: 60342 which is a nature-based product limitation. Because claim 1 recites a nature-based product Bacteroides fragilis, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart is naturally occurring Bacteroides fragilis. 
Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
       Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Claim 1 does not recite any limitations beyond the strain of bacteria. Accordingly, the limitations laid out in claim 1 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. See MPEP 2106.05(h), discussing the administration step in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78
(2012) (Step 2A: YES).
        Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with Step 2A prong 2, there are no additional limitations present in claim 1. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). 
Claim 1 is not eligible.
Claims 2 -3 are rejected under 35 U.S.C. 101 because:
Claims 2 -3 recite the bacterial strain with a cryoprotective agent. 
As the mixture of a cryoprotective agent and Bacteroides fragilis do not occur in nature, there is no naturally occurring counterpart mixture for comparison so the claimed mixture is compared to its components. While the mixture of these naturally occurring, components is novel and does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the components. Accordingly, as the claim is directed to the bacteria it remains a product of nature exception, and the claim is directed to at least one exception. 
      Step 2A Prong Two: No additional components are present beyond the bacterial strain and cryoprotective agent.  Accordingly, the limitations laid out in claims 2-3 and 4 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. (Step 2A: YES).
      Step 2B: Cryoprotective agents are commonly added to bacteria in microbiology for storage in cold temperatures. Using a cryoprotective agent and a bacterial strain was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, when recited at this high level of generality, does not meaningfully limit the claim (Step 2B: NO). 
Claims 2 -3 are not eligible.
Claims 5-8 are rejected under 35 U.S.C. 101 because:
     Claims 5-8 recite the Bacteroides fragilis, cryoprotective agent, pharmaceutically acceptable carriers, and the physical form of the composition. The intended use of the creating a capsule, tablet, pill or oral liquid.
      Step 2A Prong One: The claim recites Bacteroides fragilis, cryoprotective agent, pharmaceutically acceptable carriers, and the physical form of the composition which are a nature-based product limitation. Because claims 5-8 recites a nature-based product, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. While the mixture of these naturally occurring, components is novel and does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the Bacteroides fragilis, cryoprotective agent, pharmaceutically acceptable carriers, and the capsule, pill, or oral liquid. Accordingly, Bacteroides fragilis is a “product of nature” exception. The granules, and tablets recited in the claims are eligible as the structure of the bacteria is changed. Capsules, pills, and oral liquids do not require a physical transformation of the bacteria. 
      Step 2A Prong Two: Given the discovery that the claimed B. fragilis is therapeutic for endotoxin infection than the instruction to put it in a pill, capsule, or oral liquid amounts to a general instruction to apply the law of nature at a high level of generality. Accordingly, the limitations laid out in claims 5-8 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. (Step 2A: YES).
      Step 2B: In addition, using a bacterial strain and well-known pharmaceutical additives to put the bacteria in a form suitable for administration to a human was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, when recited at this high level of generality, does not meaningfully limit the claim. (Step 2B: NO).
 Claims 5-8 are not eligible.

Claims 9-13 are rejected under 35 U.S.C. 101 because:
      Claim interpretation: Claims 9-13 recite a Bacteroides fragilis with cryoprotective agent, fillers, binders, wetting agents, disintegrants, and lubricants. The intended use of the creating a tablet. 
    Step 2A Prong One: The claim recites Bacteroides fragilis with cryoprotective agent, fillers, binders, wetting agents, disintegrants, and lubricants which are a nature-based product limitation. Because claims 9-13 recites a nature-based product, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. While the mixture of these naturally occurring, components is novel and does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the Bacteroides fragilis. Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
      Step 2A Prong Two:  While the mixture of these components is novel and does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the Bacteroides fragilis Accordingly, the limitations laid out in claim 9-13 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. (Step 2A: YES).
     Step 2B: Using a bacterial strain and well-known pharmaceutical additives to put the bacteria in a form suitable for administration to a human was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, when recited at this high level of generality, does not meaningfully limit the claim (Step 2B: NO).
Claims 9-13 are not eligible.

		


Claim Rejections - 35 USC § 112
7.           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.        Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, Bacteroides fragilis GDMCC No: 60342. Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  
Instant specification provides preservation information in paragraph 0006 of the specification.
From the specification it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited Bacteroides fragilis GDMCC No: 60342, but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 112Enablement
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claim is drawn to a method of using the composition of claim 1, comprising relieving endotoxin infection through ingesting the Bacteroides fragilis or the composition comprising the Bacteroides fragilis into a human intestinal tract.
The is broadly drawn to relieving endotoxin infection
The specification’s examples 2-5 are all related immune tolerance experiments in mice. See below. 
Example 2: Tolerance Dose Experiment in Mice with Intragastric Administration of Bacteroides fragilis CCFM1020.
Example 3: Immune Tolerance Experiment in Mice with Intragastric Administration of Bacteroides fragilis CCFM1020.
Example 4: Regulating Effects of Bacteroides fragilis CCFM1020 on the Level of Immune Factors in the Blood of Mice Infected with Endotoxin.
Example 5: Regulating Effects of Bacteroides fragilis CCFM1020 on the Content of Regulatory T Cells in the Spleen of Mice Infected with Endotoxin.
The art recites that 6 Types of Diseases in Humans Related to Endotoxins of Gram-negative Bacteria ( see FujiFilm Chemicals USA corporation , Published on 10th December 2015). The 6 types include : 1. Complications from Burn’ 2. Coronary Artery Disease. 3. Neonatal Necrotising Enterocolitis, 4. Crohn's Disease and Ulcerative Colitis, 5. Cystic Fibrosis, 6. Autoimmune Diseases.  None of these endoxtoxin infections were relieved. The specification fails to describe relieving endotoxin infections. The specification only teaches dose tolerance and regulating effects and does not relieve the diseases associated with endoxtoxin infections or the symptoms associated with endotoxin infections.
[AltContent: rect][AltContent: rect]Accordingly, it would require undue experimentation to make and use the claimed method of relieving endotoxin infection through ingesting a Bacteroides fragilis composition. It is well recognized that, “[p]atent protection is granted only in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” Genentech Inc. v. Novo Nordisk A/S, 108 F.3d at 1366, 42 USPQ2d at 1005 (Fed. Cir.), cert. denied, 118 S. Ct. 397 (1997), (“Tossing out the mere germ of an idea does not constitute an enabling disclosure”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.        Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites a specific address where the deposit is being held. It is unclear how the address recited in the claim limits the nature of the bacterial deposit. Examiner recommends removing the address from claim 1 to obviate this rejection. 
Claim 9 recites the limitation "the raw materials".  There is insufficient antecedent basis for this limitation in the claim as none of the claims claim 9 depends on recite raw material. 
Claim 14 is rejected for reciting the “relieving endotoxin infection”. It is unclear how to define “relieved” therefore the metes and bounds of the phrase cannot be ascertained. Is relieving equivalent to treating ? Were the symptoms of an endotoxin infection relieved? Or was the cause of the endotoxin infection relieved? 
Additionally, in claim 14, the composition was not administered to any particular subject, and no amount of composition was recited by the claim.  Clarification is required to overcome the rejection.

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.        Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 has the limitation of “ingesting the Bacteroides fragilis” and claim 14 depends on claim 1 which recites a “composition comprising Bacteroides fragilis”. Accordingly, claim 14 appears to broadly refer to a method of using just Bacteroides fragilis cells, rather than the entire composition comprising the Bacteroides fragilis of claim 1, and therefore fails to include all of the limitations of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.      Claim 14 is rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by  Bennett-Guerrero  et al. US 20040219587 published Nov. 2004.
      The claim is  drawn to a method of using the composition of claim 1, comprising relieving endotoxin infection through ingesting the Bacteroides fragilis or the composition comprising the Bacteroides fragilis into a human intestinal tract.
 The broadest claim interpretation  can be as the claim recites ingesting A) the Bacteroides fragilis or B) the composition comprising the Bacteroides fragilis. 
         Bennett-Guerrero  et al. teach the method of  reducing the adverse effects of endotoxin from Gram-negative bacteria ( see para 0003-0005). Bennett-Guerrero  et al. teach that the patients to be treated with the vaccine include those at risk for endotoxin exposure (para 0037).  Bennett-Guerrero  et al. teach  Bacteroides fragilis--NCTC 9343 ( see para 0039). Bennett-Guerrero  et al. para [0025] recites that “The composition may be administered intramuscularly intravenously, subcutaneously, intraperitonealy, via the respiratory tract, or via gastrointestinal tract.” The prior art teaches the claimed method.

Conclusion
13.   No claims are allowed.
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        June, 2022
.



/JANA A HINES/Primary Examiner, Art Unit 1645